DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base element further comprises a plurality of second magnets; and the strip with a substantially constant predetermined intermediate distance between successive magnets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite part of the human body in combination with the device, e.g. “to connect the tubular element to the lock of hair”.  It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101.  The grant of limited, but exclusive property right in a human being is prohibited by the constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  For examination purposes, all claims will be considered as if such limitations involving the combination with a human were not present.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-12 are indefinite, the claim states “the base element further comprising a plurality of second magnets”; it is unclear if “magnets” are referring to the have having two separate magnets, there is no front view the drawings to confirm how many magnets are on the base element it appears to having only 1. Further the claims states “a plurality of second magnets which are compatible with the first magnets of the connecting elements”; however line 4-5 state “with a first magnet” indication only one magnet per tubular element. So it is unclear how the plurality of second magnets are compatible with the first magnets unless application is trying to claim multiple connecting elements and multiple extension elements.
Claim 8, it is unclear how the strip can have the second magnets connected thereto with “a substantially constant predetermined intermediate distance between successive magnets”, what magnets is application referring too? Is it the first and the second magnets have a predetermined intermediate distance, or are there two second 
Claim 11, lines 9-10 are indefinite, the claim states “the base element further comprising a plurality of second magnets”; it is unclear if “magnets” are referring to the have having two separate magnets, there is no front view the drawings to confirm how many magnets are on the base element it appears to having only 1. Further the claims states “a plurality of second magnets which are compatible with the first magnets of the connecting elements”; however line 5 states “with a first magnet” indication only one magnet per tubular element. So it is unclear how the plurality of second magnets are compatible with the first magnets unless application is trying to claim multiple connecting elements and multiple extension elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokko (US 2011/0247643) in view of Hazan (US 2018/0070664) and Shuttleworth (US 2014/0338689).
Regarding claim 1, Tokko discloses a plurality of connecting elements (26) and at least one extension element (20), wherein each of the plurality of connecting elements comprises a tubular element (26) wherein the connecting elements are connectable be to respective locks of hair of a person by positioning the tubular element around the locks of hair (34), and wherein the extension element (20) comprises a base element 12) to which proximal ends of the hair extensions are connected, and wherein the base element further comprises a connection element (24) which is compatible with the connecting elements so that the extension elements can be connected to the locks of hair of the person (see Figures 3-5). Tokko does not disclose the connection between the connecting elements and the extension element is a first and second magnet, and the tubular element is proved with an anti-slip layer on the inner surface.
Hazan teaches a hair extension device have first and second connection means (figures 1a-1c) that can be magnets (paragraph 57) as an optional choice for mating two extension members together; therefore Hazan shows that magnets is an equivalent structure known in the art.  Therefore, because these two connection elements were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the hook feature of Tokko for magnets.
Shuttleworth teaches a plurality of connecting elements (122) that comprise a silicone coating on the interior surface for aiding in gripping the inserted hair for retention (paragraph 48). It would have been obvious to one having ordinary skill in the 
Regarding claim 2, the combination of Tokko, Hazan and Shuttlework disclose the each tubular element being plastically deformable so that it can be pinched shut when the tubular element has been positioned relative to the lock of hair of the person so as to thus connect the tubular element to the lock of hair (Tokko; paragraph 16).
Regarding claim 3, the combination of Tokko, Hazan and Shuttlework disclose the anti-slip layer is formed by a silicone sleeve placed in the tubular element (Shuttlework; paragraph 48).
Regarding claim 4, the combination of Tokko, Hazan and Shuttlework does not disclose the tubular element has a flat segment on the outer side. Shuttlework shows that multiple connecting element structures including a flat outer side (Figure 3) is an equivalent structure known in the art.  Therefore, because these two shapes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the round connecting element for the rectangular element. Furthermore, it would be inherit that the combination would result in the magnet being fixed attached to the flat segment as modified since each side has a flat surface as modified for attachment.
Regarding claims 6 and 9, the combination of Tokko, Hazan and Shuttlework does not disclose each first magnet and second magnet has a thickness smaller than 3 mm. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the magnets be made with a thickness smaller than 3 mm, 
Regarding claim 7, the combination of Tokko, Hazan and Shuttlework discloses a further tubular element (12), however, Tokko does not disclose this further tubular element being provided on an inner an anti-slip layer. Shuttleworth teaches a plurality of connecting elements (122) that comprise a silicone coating on the interior surface for aiding in gripping the inserted hair for retention (paragraph 48). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connecting element of Tokko be coated on the interior surface with silicone as taught by Shuttleworth to allow for additional grip on the inserted hair. It further would have been obvious to have the second magnet glued to the further tubular element since gluing magnets onto a device is a known attachment means.
Regarding claim 8, the combination of Tokko, Hazan and Shuttlework disclose the base element is formed as a strip (12) and wherein the second magnets are connected to the strip with a substantially constant predetermined intermediate distance between successive magnets.
Regarding claim 10, the combination of Tokko, Hazan and Shuttlework disclose a pair of pliers for pinching shut the tubular element (paragraph 21; Shuttlework).
Regarding claim 11, the combination of Tokko, Hazan and Shuttlework disclose for installing extensions in hair of a person comprising attaching a plurality of connecting 
Regarding claim 12, the combination of Tokko, Hazan and Shuttlework discloses attaching of the plurality of connecting elements comprises, in each case, pinching shut a tubular element when it has been positioned relative to the lock of hair of the person in order to thus connect the tubular element to the lock of hair (paragraph 16).
Regarding claims 13 and 14, the combination of Tokko, Hazan and Shuttlework does not disclose each first magnet and second magnet has a thickness smaller than 2.5 mm. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the magnets be made with a thickness smaller than 2.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, the connecting elements are small and attach to small portions of the user’s hair to reduce visibility a larger or bulky magnet would weigh down the user’s hair and would be uncomfortable. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokko (US 2011/0247643) in view of Hazan (US 2018/0070664) and Shuttleworth (US 2014/0338689) as applied to claim 1 above, and further in view of Cheung (US 2006/0065280).
The combination of Tokko, Hazan and Shuttleworth disclose the claimed invention except for an accessory.  Cheung discloses the use of an accessory with a tubular element wherein the accessory has a base wand a carrier extending from the base wherein the carrier extends through the tubular elements (see Figures 5-6). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Tokko, Hazan and Shuttlework be used in combination with an accessory as taught by Cheung to help easily attach the tubular element to the user’s lock of hair. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/20/2021